DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
Status of Claims
This action is in reply to the RCE filed 30 June 2022.
Claims 1, 19, 23, and 24 have been amended and are hereby entered.
Claims 1-4, 6-10, 19, and 21-30 are currently pending and have been examined. 

Response to Amendment
Applicant’s amendments filed 30 June 2022 have overcome all of the previous claim rejections. Therefore, the claim rejections have been withdrawn. However, new grounds of rejection have been necessitated, below. 

Response to Arguments
Applicant’s arguments filed 30 June 2022 have been considered but are either not persuasive or moot because the new grounds of rejection.
Specifically, Applicant argues that the previously cited references do not meet the amended claim language of “while the autonomous vehicle is vacant and travels to pick up a next passenger for a ride in the autonomous vehicle”.  The new grounds of rejection relies upon Mullett to show this feature.  
Further Applicant argues that the previously cited references, particularly Sarma do not teach that the timeframe of operation for the remediation being dependent on the type of airbornes of molecules. The Examiner does not find this argument persuasive.  Sarma defines air quality as the combination of a particle concentration, a concentration of interfering gas and a concentration of deliberate gases which includes oxygen and further teaches that the air quality sensor determines the concentrations of the gases and compares them against limit values (see at least Sarma [0009] and [0011]. The particle concentration may here be dependent on a pollen concentration and/or a dust concentration and/or a fine dust concentration and/or a mold spore concentration and/or a bacterial and viral concentration. The interfering gases may correspond to organic compounds. Furthermore, the interfering gases may correspond to ammonia and/or carbon dioxide and/or reducing gases, such as hydrogen sulphide. A deliberate gas may correspond to oxygen. The air quality can advantageously be determined by an air quality sensor which determines the particle concentrations and/or interfering gas concentrations and compares them with stored limit values… The concentration of the interfering particles and/or interfering gases can hereby be lowered to a value below predetermined limit values. The concentration of the desired gases can be increased to a value above predetermined limit values.”).  The examiner notes that each gas would have a different limit and thus the remediation and remediation time would be based on that limit value.  For example, one would understand that the limits for each of oxygen, ammonia, ozone, or mold would be different.  The examiner notes that time period if further described in Sarna in [0015] (a time interval between the deactivation of the ozone purifier and the occupant entering the vehicle can be chosen so that the ozone is degraded and/or filtered from the passenger compartment, before the occupant enters).  For example, the time is dependent here on the concentration and type of molecules (i.e. of ozone and oxygen).
Further, with respect to claim 19, the Applicant argues that the previously cited references do not meet the amended claim language of determining the location of the item within the cabin of the autonomous vehicle. This argument is moot because the new grounds of rejection relies upon Wengreen to show this feature.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: “remediation system configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to the specification, remediation system appears to correspond to an operable window, an HVAC system, or an air freshener (e.g., a device that releases a scented spray in response to a detected malodor), separate heating, ventilating, and air condition systems, or combinations thereof, to provide similar functionality to that of a single HVAC system (p. [0007]) and a speaker system (p. [0046]).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
Claims 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 recites “a ride” in line 21 and then again recites “a ride” in lines 23-24.  It is unclear if the rider in lines 23-24 is the same ride as the ride recited in line 21.  
Claim 23 recites “a type” in line 2.  Claim 23 depends from claim 19 which also recites “a type” in line 12 and refers to “the type” in line 18.  It is unclear if the type of item in claim 23 is the same type or item as recited in line 19. 
Claim 22 depends from claim 19 and is similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on its dependency on claim 19.  
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8, 24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. (Pub. No.: US 2016/0280160 A1, hereinafter “MacNeille”) in view of Sarma (Pub. No.: US 2020/0180387 A1, hereinafter “Sarma”) and further in view of Mullett (US PG Pub. 2018/0057013, hereinafter "Mullett").  
With respect to claim 1, MacNeille teaches an autonomous vehicle (vehicle 102) comprising:
a remediation system configured to alter an air quality in a cabin of the autonomous vehicle (heating and cooling system components, see at least: p. [0019]; windows of the vehicle, see at least: p. [0040]);
an air quality sensor system (particulate sensors 174) configured to output a sensor signal indicative of a type (e.g., matching a particulate signature 180; the particulate signature 180 may indicate a signature for relevant particle types, as determined by the particle size distribution, see at least: p. [0048]) and a concentration (detect a concentration distribution (by number and/or mass) of particles, see at least: p. [0025]) of airborne molecules in the cabin (see at least: p. [0041]) of the autonomous vehicle (In an example of use of the particulate signatures 180, softwood particulates may have measurably lower concentration of particulates in the range of 0.3-0.6 μM than do hardwood particulates from a wood burning stove. Thus, particulate signatures 180 may be defined using these differences in particulates and used to distinguish particulate data 178 indicative of softwood from particulate data 178 indicative of hardwood, as one example. See at least: p. [0027]; identify the particulate indicated by the particulate data 178 based on the particulate signatures 180, see at least: p. [0028]);
a computing system (computing platform 104, see at least: Fig. 1A) in communication with the remediation system (see at least: p. [0061]-[0062]) and the air quality sensor system (see at least: p. [0056]), wherein the computing system comprises:
a processor (106, see at least: p. [0014]); and
memory (108, see at least: Fig. 1A) that stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
determining the type and the concentration of airborne molecules in the cabin of the autonomous vehicle based upon the sensor signal (The particulate application 176 may be configured to utilize the particulate sensor 174-C to determine particulate level in the vehicle cabin, see at least: p. [0044], The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: p. [0025]; identify the particulate indicated by the particulate data 178 based on the particulate signatures 180, see at least: p. [0028]));
comparing the concentration of airborne molecules to an air quality threshold for the type of airborne molecules (e.g., By receiving particulate data 178 from the particulate sense 174-C in the vehicle cabin, the particulate application 176 may be configured to identify when the cabin air exceeds a predetermined particulate threshold, see at least: p. [0045]); and
controlling the remediation system to alter the air quality in the cabin of the autonomous vehicle (e.g., when the cabin air exceeds a predetermined particulate threshold indicative of humidity, and may adjust the recirculation gate to permit outside air to enter, see at least: p. [0045]; At operation 310, the computing platform 104 performs a settings adjustment to the vehicle 102.  In an example, the computing platform 104 may automatically adjust whether a vehicle vent uses recirculating air or outside air to prefer a source of air having fewer particulates.  In another example, the computing platform 104 may automatically roll down or up windows to prefer a source of air having fewer particulates. See at least: p. [0062]).
MacNeille fails to teach the following features. However, these features are taught by Sarma: when the concentration of airborne molecules exceeds the air quality threshold; determining a timeframe of operation for the remediation system based upon the concentration of airborne molecules in the cabin and the type of the airborne molecules in the cabin (the air-conditioning system according to the invention includes the air purification device, which purifies the air of the passenger compartment not only while driving, but also in the idle state of the vehicle before starting a trip.  The air quality can advantageously be determined by an air quality sensor which determines the particle concentrations and/or interfering gas concentrations and compares them with stored limit values, see at least: p. [0009] and [0011]) and an anticipated remaining time; and performing the controlling during the timeframe of operation (a time interval between the deactivation of the ozone purifier and the occupant entering the vehicle can be chosen so that the ozone is degraded and/or filtered from the passenger compartment, before the occupant enters, see at least: p. [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of MacNeille with the aforementioned features of Sarma so that that the passenger compartment air is perceived as pleasant by an occupant entering the vehicle (Sarma p. [0011]).
Neither MacNeille nor Sarma teach the following features. However, these features are taught by Mullett: the timeframe for remediation is while the autonomous vehicle is vacant and travels to pick up a next passenger for a ride in the autonomous vehicle the anticipated remaining time being a time while the autonomous vehicle travels to pick up a next passenger for a ride in the autonomous vehicle (see at least Mullett [0037] and [0040] “At 318, when smoke or odors are detected within the autonomous vehicle 10, the controller 12 proceeds to 320 and controls the HVAC System 15 and/or the window actuator system 17, based on the received sensor data, to purge and exhaust the smoke or odors from the autonomous vehicle 10 as discussed above. For example, once the passenger is dropped off at the passenger's destination and the autonomous vehicle 10 is empty of passengers, the controller 12 may take more aggressive action to remediate and purge the smoke or odors within the autonomous vehicle 10.” and [0040] “At 322, the controller 12 determines whether the autonomous vehicle is at the next passenger pickup location. At 322, when the autonomous vehicle 10 is at the next passenger pickup location, the controller 12 loops back to step 304 and begins the method 300 again. At 322, when the autonomous vehicle 10 is not yet at the next pickup location, the controller loops back to 316 and continues to monitor data from the various sensors of the autonomous vehicle 10 and control the HVAC system 15 and/or the window actuator system 17, as necessary, as described above. For example, the autonomous vehicle may be traveling to its next passenger pickup location or may be waiting to receive the next passenger pickup location.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of MacNeille in view of Sarma with the aforementioned features of Mullett so that the cabin will have the desired air quality for the next rider by the time the vehicle arrives at the pickup (see Mullett [0003] and [0015]) and because performing the remediation while driving to the next pick up location saves time over performing the steps serially.  
With respect to claim 2, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1. Additionally, MacNeille teaches wherein controlling the remediation system to alter the air quality in the cabin of the autonomous vehicle further comprises controlling a heating, ventilating, and air conditioning (HVAC) system (e.g., the particulate sensors 174 may be utilized to control cabin air blower speed, see at least: p. [0043]-[0045]).
With respect to claim 3, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1. Additionally, MacNeille teaches wherein controlling the remediation system to alter the air quality in the cabin of the autonomous vehicle further comprises controlling an operable window (the particulate sensors 174 may be utilized to control windows of the vehicle 102, see at least: p. [0040]-[0041]).
With respect to claim 6, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1. Additionally, Sarma teaches wherein the timeframe of operation for the remediation system is further determined based upon power consumption by the remediation system (Advantageously, the evaluation and control unit can calculate an activation time which is as close as possible to the time of departure, so that the air purification device is activated for the shortest possible time in order to save energy. See at least: p. [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional feature of Sarma in order to optimize energy usage of the vehicle (Sarma p. [0020]).
With respect to claim 7, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1. Additionally, MacNeille teaches wherein the remediation system is operated based upon an input from a passenger (notify the user to close the windows (e.g., with occupant confirmation), see at least: p. [0042]).
With respect to claim 8, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1. Additionally, MacNeille teaches wherein the remediation system is controlled based upon at least one of cabin temperature, cabin ventilation (The ambient air temperature may also be received by the particulate application 176 from the vehicle 102 climate control system, and when the temperature is below a pre-determined level, the particulate application 176 may be configured to turn on the vehicle 102 cabin air blower set to provide heated air instead of opening the window. See at least: p. [0041]), molecular combinations detected by the air quality sensor system (a particulate signature 180 may match upon at least a minimum quantity of particles being detected in a first range of particle sizes, and detection of twice as many particulates in a second range as detected in the first range, see at least: p. [0026]), and the concentration of the airborne molecules (see at least: p. [0038]).
MacNeille does not explicitly disclose wherein the remediation system is controlled based upon cabin size or distance of the air quality sensor system from a source of airborne molecules. However, the aforementioned criteria are recited in the alternative and therefore are not required to be disclosed in MacNeille to establish anticipation.
With respect to claim 24, MacNeille teaches a method of operating an autonomous vehicle, comprising:
receiving, from an air quality sensor system of the autonomous vehicle, a sensor signal indicative of a type (e.g., matching a particulate signature 180; the particulate signature 180 may indicate a signature for relevant particle types, as determined by the particle size distribution, see at least: p. [0048]) and a concentration (detect a concentration distribution (by number and/or mass) of particles, see at least: p. [0025]) of airborne molecules in the cabin (see at least: p. [0041]) of the autonomous vehicle (In an example of use of the particulate signatures 180, softwood particulates may have measurably lower concentration of particulates in the range of 0.3-0.6 μM than do hardwood particulates from a wood burning stove. Thus, particulate signatures 180 may be defined using these differences in particulates and used to distinguish particulate data 178 indicative of softwood from particulate data 178 indicative of hardwood, as one example. See at least: p. [0027]; identify the particulate indicated by the particulate data 178 based on the particulate signatures 180, see at least: p. [0028]);
comparing the concentration of airborne molecules to an air quality threshold for the type of airborne molecules (e.g., By receiving particulate data 178 from the particulate sense 174-C in the vehicle cabin, the particulate application 176 may be configured to identify when the cabin air exceeds a predetermined particulate threshold, see at least: p. [0045]); and
controlling the remediation system to alter the air quality in the cabin of the autonomous vehicle (e.g., when the cabin air exceeds a predetermined particulate threshold indicative of humidity, and may adjust the recirculation gate to permit outside air to enter, see at least: p. [0045]; At operation 310, the computing platform 104 performs a settings adjustment to the vehicle 102.  In an example, the computing platform 104 may automatically adjust whether a vehicle vent uses recirculating air or outside air to prefer a source of air having fewer particulates.  In another example, the computing platform 104 may automatically roll down or up windows to prefer a source of air having fewer particulates. See at least: p. [0062]).
MacNeille fails to teach the following features. However, these features are taught by Sarma: when the concentration of airborne molecules exceeds the air quality threshold; determining a timeframe of operation for the remediation system based upon the concentration of airborne molecules in the cabin and the type of the airborne molecules in the cabin (the air-conditioning system according to the invention includes the air purification device, which purifies the air of the passenger compartment not only while driving, but also in the idle state of the vehicle before starting a trip.  The air quality can advantageously be determined by an air quality sensor which determines the particle concentrations and/or interfering gas concentrations and compares them with stored limit values, see at least: p. [0009] and [0011]) and an anticipated remaining time; and performing the controlling during the timeframe of operation (a time interval between the deactivation of the ozone purifier and the occupant entering the vehicle can be chosen so that the ozone is degraded and/or filtered from the passenger compartment, before the occupant enters, see at least: p. [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of MacNeille with the aforementioned features of Sarma so that that the passenger compartment air is perceived as pleasant by an occupant entering the vehicle (Sarma p. [0011]).
Neither MacNeille nor Sarma teach the following features. However, these features are taught by Mullett: the timeframe for remediation is while the autonomous vehicle is vacant and travels to pick up a next passenger for a ride in the autonomous vehicle the anticipated remaining time being a time while the autonomous vehicle travels to pick up a next passenger for a ride in the autonomous vehicle (see at least Mullett [0037] and [0040] “At 318, when smoke or odors are detected within the autonomous vehicle 10, the controller 12 proceeds to 320 and controls the HVAC System 15 and/or the window actuator system 17, based on the received sensor data, to purge and exhaust the smoke or odors from the autonomous vehicle 10 as discussed above. For example, once the passenger is dropped off at the passenger's destination and the autonomous vehicle 10 is empty of passengers, the controller 12 may take more aggressive action to remediate and purge the smoke or odors within the autonomous vehicle 10.” and [0040] “At 322, the controller 12 determines whether the autonomous vehicle is at the next passenger pickup location. At 322, when the autonomous vehicle 10 is at the next passenger pickup location, the controller 12 loops back to step 304 and begins the method 300 again. At 322, when the autonomous vehicle 10 is not yet at the next pickup location, the controller loops back to 316 and continues to monitor data from the various sensors of the autonomous vehicle 10 and control the HVAC system 15 and/or the window actuator system 17, as necessary, as described above. For example, the autonomous vehicle may be traveling to its next passenger pickup location or may be waiting to receive the next passenger pickup location.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of MacNeille in view of Sarma with the aforementioned features of Mullett so that the cabin will have the desired air quality for the next rider by the time the vehicle arrives at the pickup (see Mullett [0003] and [0015]) and because performing the remediation while driving to the next pick up location saves time over performing the steps serially.  
With respect to claim 26, the combination of the previously cited prior art teaches the method of claim 24.  Additionally, Sarma teaches wherein the remediation system is controlled based on cabin temperature (see at least Sarma [0022] the passenger compartment air can then have the desired temperature at the time of departure in addition to desired quality. Thus, the operating time of the air purification device and the operating time of the heating or cooling device can be selected so that both the desired target temperature and the desired air quality are achieved in the passenger compartment at the time of departure. The control unit in the vehicle and/or the remote control unit make it possible to set both the desired temperature and the desired air quality. The fresh air operation or the recirculating air operation or the mixed air operation of the air-conditioning system can advantageously be selected so that an optimum of air quality, defogging and passenger compartment temperature is achieved).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional feature of Sarma in order to further improve occupant comfort in the vehicle.
With respect to claim 27, the combination of the previously cited prior art teaches the method of claim 24. Additionally, Mullett teaches wherein the remediation system is controlled based on cabin ventilation (see at least Mullett [0022] “Alternatively, the controller 12 may increase a fan speed of one or more air circulation fans of the HVAC system 15 to a maximum level and fully open one or more ambient air vents to blow fresh outdoor air into the vehicle cabin and purge any smoke or odors present in the autonomous vehicle.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination with the aforementioned features of Mullet in order to further improve cabin air quality by purging smoke or odors present.  


Claim(s) 4 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claims 1, 19, and 24, above, and further in view of Dumur et al. (Pub. No.: WO 2017/121945 A1, hereinafter “Dumur”).
With respect to claim 4, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1, but fails to teach the following feature. However, this feature is taught by Dumur: wherein controlling the remediation system to alter the air quality in the cabin of the autonomous vehicle further comprises controlling an air freshener (This decontamination step S06 comprises at least the implementation of one means of decontamination, preferably by treatment of the air and/or of the elements of the passenger compartment, chosen from the group comprising ventilation/air recirculation, use of essential oils, operation of an ionizer, chemical treatment, heating control and any combination of these. See at least: p. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art to incorporate controlling an air freshener as taught by Dumur in order to improve the vehicle’s capability to mitigate poor air quality. Dumur teaches controlling both a vehicle HVAC system and/or an air freshener, which indicates that each of these remediation system components are obvious alternatives for mitigating poor air quality in the vehicle cabin.
With respect to claim 30, the combination of the previously cited prior art teaches the method of claim 24. Additionally, MacNeille teaches wherein the remediation system comprises: a heating, ventilating, and air conditioning (HVAC) system and a window (see at least: p. [0019] [0040]).
None of the combination of the previously cited prior art teaches an air freshener. However, this feature is taught by Dumur: (This decontamination step S06 comprises at least the implementation of one means of decontamination, preferably by treatment of the air and/or of the elements of the passenger compartment, chosen from the group comprising ventilation/air recirculation, use of essential oils, operation of an ionizer, chemical treatment, heating control and any combination of these. See at least: p. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art to incorporate controlling an air freshener as taught by Dumur in order to improve the vehicle’s capability to mitigate poor air quality. Dumur teaches controlling both a vehicle HVAC system and/or an air freshener, which indicates that each of these remediation system components are obvious alternatives for mitigating poor air quality in the vehicle cabin.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 1, above, and further in view of Dhake et al. (Pub. No.: US 2019/0283525 A1, hereinafter “Dhake”).
With respect to claim 9, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1, but fails to teach the following features. However, these features are taught by Dhake: wherein the memory further stores instructions, that when executed by the processor, cause the processor to perform acts comprising: detecting a source of airborne molecules (The use of a camera in particular provides for the detection of whether smoking is currently taking place in the motor vehicle.) based upon an image of the cabin of the autonomous vehicle captured by a camera sensor system (the interior of the vehicle and/or the surroundings of the motor vehicle can be at least partly recorded by means of a camera) (see at least: p. [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Dhake in order to prevent informing the vehicle occupant about poor air quality caused by their own actions (Dhake p. [0006]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 1, above, and further in view of Decaluwe et al. (Pub. No.: US 2019/0066249 A1, hereinafter “Decaluwe”).
With respect to claim 10, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1, but fails to teach the following features. However, these features are taught by Decaluwe: wherein the computing system of the autonomous vehicle provides cabin tidiness metrics to a server computing system (Another input received by server 54B can be an input (310) from the rideshare service transport. Input 310 can be provided by… the rideshare service transport itself in autonomous vehicle operations.) that are based upon a condition of the autonomous vehicle following passenger transit (Rideshare service transport feedback can be related to automobile cleanliness, smoking within the automobile, rider section damage, unsafe rider behavior during transit, additional riders, pets in the automobile and/or messes, allergens or damage related to pets, being at a pickup location on-time or the like.), and wherein the server computing system generates a rider rating for a passenger based upon the tidiness metrics (The rideshare service transport feedback can be converted by the server 54B to a rideshare behavior score (Vehicle) for use with the rideshare behavior and award/mitigation matrix 300, for example, positive (+), negative (-), or neutral (0), depending on the feedback provided by the rideshare service transport.) (see at least: p. [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Decaluwe if the autonomous vehicle of the combination were used for ride sharing in order to encourage positive behavior and discourage negative behavior of the rider (Decaluwe p. [0004]).
Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, and further in view of Wengreen et al. (Pat. No.: US 10,471,804, hereinafter “Wengreen”).
With respect to claim 19, MacNeille discloses an autonomous vehicle comprising:
a remediation system (heating and cooling system components, see at least: p. [0019]; windows of the vehicle, see at least: p. [0040]; audio module 122, see at least: p. [0016] and Fig. 1A));
at least one of a camera or an air quality sensor system (particulate sensors 174) configured to output a sensor signal, wherein the sensor signal includes data that corresponds to an item in a cabin of the autonomous vehicle (e.g., matching a particulate signature 180; the particulate signature 180 may indicate a signature for relevant particle types, as determined by the particle size distribution, see at least: p. [0048]) (The Examiner has determined that the broadest reasonable interpretation of “item” encompasses an in-cabin source of particle emission (p. [0026]) such as hot food and drink or wet clothes (p. [0045]).);
a computing system (computing platform 104, see at least: Fig. 1A) in communication with the remediation system (see at least: p. [0061]-[0062]) and configured to receive the sensor signal from the at least one of the camera or the air quality sensor system (see at least: p. [0056]), wherein the computing system comprises:
a processor (106, see at least: p. [0014]); and
memory (108, see at least: Fig. 1A) that stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
determining a type of the item in the cabin of the autonomous vehicle based upon the sensor signal, wherein the type of the item is indicative of a malodor (The particles being measured, for instance, may be composed of biological materials, dust, inorganic and non-biologic organic materials, and gas molecules as some possibilities.  Examples of measurable particulates may accordingly include haze, dust, particulate air pollutants and smoke. The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: p. [0025]; identify the particulate indicated by the particulate data 178 based on the particulate signatures 180, see at least: p. [0028]) (The Examiner has interpreted that at least identified particles of smoke are indicative of malodor as are many gases and air pollutants.);
identifying a remedial measure selected to mitigate the malodor in the cabin of the autonomous vehicle based upon the type of the item (if the particulate application 176 determines to perform automatic adjustment, the settings adjustment is performed, otherwise the driver is alerted, see at least: p. [0061]); and
controlling the remediation system to execute the remedial measure (the particulate application 176 may identify from vehicle 102 settings that identification or some or all types of particulates or of some or all conditions resulting from identification of particulate should be reported to the driver… At operation 314, the computing platform 104 alerts the driver.  In an example, the particulate application 176 may provide an alert in the form of one or more of a voice prompt, chime, and user interface text in a display 138 of the vehicle 102.  As some possibilities, the alert may inform the user to open or close windows, to change to recirculating air or to outside air, see at least: p. [0063]-[0064]).
MacNeille fails to teach the following features. However, these features are taught by Sarma: determining a timeframe of operation for the remediation system to execute the remedial measure (the air-conditioning system according to the invention includes the air purification device, which purifies the air of the passenger compartment not only while driving, but also in the idle state of the vehicle before starting a trip.  The concentration of the interfering particles and/or interfering gases can hereby be lowered to a value below predetermined limit values, see at least: p. [0009] and [0011]) based on an anticipated remaining time; and performing the controlling during the operating timeframe (a time interval between the deactivation of the ozone purifier and the occupant entering the vehicle can be chosen so that the ozone is degraded and/or filtered from the passenger compartment, before the occupant enters, see at least: p. [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of MacNeille with the aforementioned features of Sarma so that that the passenger compartment air is perceived as pleasant by an occupant entering the vehicle (Sarma p. [0011]).
Neither MacNeille nor Sarma teach the following features. However, these features are taught by Mullett: the timeframe for remediation is while the autonomous vehicle is vacant and travels to pick up a next passenger for a ride in the autonomous vehicle the anticipated remaining time being a time while the autonomous vehicle travels to pick up a next passenger for a ride in the autonomous vehicle (see at least Mullett [0037] and [0040] “At 318, when smoke or odors are detected within the autonomous vehicle 10, the controller 12 proceeds to 320 and controls the HVAC System 15 and/or the window actuator system 17, based on the received sensor data, to purge and exhaust the smoke or odors from the autonomous vehicle 10 as discussed above. For example, once the passenger is dropped off at the passenger's destination and the autonomous vehicle 10 is empty of passengers, the controller 12 may take more aggressive action to remediate and purge the smoke or odors within the autonomous vehicle 10.” and [0040] “At 322, the controller 12 determines whether the autonomous vehicle is at the next passenger pickup location. At 322, when the autonomous vehicle 10 is at the next passenger pickup location, the controller 12 loops back to step 304 and begins the method 300 again. At 322, when the autonomous vehicle 10 is not yet at the next pickup location, the controller loops back to 316 and continues to monitor data from the various sensors of the autonomous vehicle 10 and control the HVAC system 15 and/or the window actuator system 17, as necessary, as described above. For example, the autonomous vehicle may be traveling to its next passenger pickup location or may be waiting to receive the next passenger pickup location.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of MacNeille in view of Sarma with the aforementioned features of Mullett so that the cabin will have the desired air quality for the next rider by the time the vehicle arrives at the pickup (see Mullett [0003] and [0015]) and because performing the remediation while driving to the next pick up location saves time over performing the steps serially.  
Neither MacNeille, Sarma, nor Mullett teach the following features. However, these features are taught by Wengreen: identifying a location of the item within the cabin of the autonomous vehicle based on the sensor signals and determining the remediation time based on the location (see at least Wengreen Figure 8 and Figure 10 which show the location of the item, for example see 39, 40, col 20, lines 45-64, for example a coffee mug, or trash, or an electronic cigarette or a regular cigarette col 27, line 65 through col. 28 line 40 “a cloud of smoke inside a vehicle has a particular shape that a camera system can recognize as an indication of smoke being present in the vehicle…The cloud of smoke created by electronic cigarette use has a different appearance… The camera system can thus “see” the difference between a cloud of smoke created by electronic cigarette use and a cloud of smoke created by non-electric cigarette use.” “a camera system is coupled to an interior of the vehicle…configured to take a picture of a first rider smoking” which provides location of the rider and using image analysis to determine the time required for remediation, i.e. reroute to deliver the item, determining the time to clean based on whether it is an electronic cigarette or non-electric cigarette based on the size of the particles, see at least col 29, lines 37-56 and col 40, lines 13-25, see also col. 8 lines 45-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of MacNeille in view of Sarma and Mullett with the aforementioned features of Wengreen so that the cabin will have the desired air quality/cleanliness for the next rider by the time the vehicle arrives at the pickup.  
With respect to claim 23, the combination of the previously cited prior art teaches the autonomous vehicle of claim 19. Additionally, MacNeille teaches wherein the sensor signal further includes data indicative of a type of the item in the cabin of the autonomous vehicle and a concentration of airborne molecules in the cabin of the autonomous vehicle due to the item being in the cabin of the autonomous vehicle (e.g., matching a particulate signature 180; the particulate signature 180 may indicate a signature for relevant particle types, as determined by the particle size distribution, see at least: p. [0048]) (The Examiner has determined that the broadest reasonable interpretation of “item” encompasses an in-cabin source of particle emission (p. [0026]) such as hot food and drink or wet clothes (p. [0045]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, Mullett, and Wengreen  as applied to claim 19, above, and further in view of  Dumur et al. (Pub. No.: WO 2017/121945 A1, hereinafter “Dumur”).
With respect to claim 22, the combination of the previously cited prior art teaches the autonomous vehicle of claim 19. Additionally, MacNeille teaches the remediation system comprises: a heating, ventilating, and air conditioning (HVAC) system (climate control system, see at least: p. [0019]); a window (windows of the vehicle, see at least: p. [0040]).
None of the previously cited prior art teaches the following features. However, these features are taught by Dumur: an air freshener; wherein the remedial measure comprises at least one selected operation of one or more of the HVAC system, the window, or the air freshener; and wherein controlling the remediation system to execute the remedial measure during the operating timeframe further comprises controlling the one or more of the HVAC system, the window, or the air freshener to perform the at least one selected operation during the operating timeframe (This decontamination step S06 comprises at least the implementation of one means of decontamination, preferably by treatment of the air and/or of the elements of the passenger compartment, chosen from the group comprising ventilation/air recirculation, use of essential oils, operation of an ionizer, chemical treatment, heating control and any combination of these. See at least: p. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art to incorporate controlling an air freshener as taught by Dumur in order to improve the vehicle’s capability to mitigate poor air quality. Dumur teaches controlling both a vehicle HVAC system and/or an air freshener, which indicates that each of these remediation system components are obvious alternatives for mitigating poor air quality in the vehicle cabin.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 1, above, and further in view of Ocheltree (Pub. No.: US 10,295,457 B1).
With respect to claim 21, the combination of the previously cited prior art teaches the autonomous vehicle of claim 1, but fails to explicitly teach the following features. However, these features are taught by Ocheltree: wherein the air quality sensor system comprises an array of sensors, the array of sensors comprising: a first sensor configured to detect a volatile organic compound; and a second sensor configured to detect hydrogen sulfide (Each of the plurality of gas sensors 112 is an electrically operated sensor that is used to detect a gas selected from the plurality of potentially hazardous gases. The plurality of gas sensors 112 comprises a TVOC sensor 141… a hydrogen sulfide sensor 145, see at least: col. 6 ln. 52-57).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned sensors taught by Ocheltree in order to detect the presence of harmful gases likely to be present in the vehicle cabin.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 24, above, and further in view of Alger et al. (Pub. No.: US 2016/0318368 A1, hereinafter “Alger”).
With respect to claim 25, the combination of the previously cited prior art teaches the method of claim 24, but fails to explicitly teach wherein the remediation system is controlled based on cabin size. However, this feature is taught by Alger (Based on an average rate of breathing by the passengers, the number of passengers, and the volume of air within the cabin, an amount of oxygen consumption of the passengers and expelling of carbon dioxide per unit time may be calculated and used as a prediction as to a schedule of degradation of the interior air quality over a period of time that the climate control system is predicted to be in a re-circulate mode of operation. See at least: p. [0088]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Alger in order to further improve cabin air quality by taking into account factors which are known to affect cabin air quality.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 24, above, and further in view of Fukuyama et al. (Pub. No.: JP 2005047418 A, hereinafter “Fukuyama”).
With respect to claim 28, the combination of the previously cited prior art teaches the method of claim 24, but fails to explicitly teach wherein the remediation system is controlled based on distance of the air quality sensor system from a source of airborne modules. However, this feature is taught by Fukuyama (This vehicular air conditioner for exhausting or purifying air contaminated by smoking is provided with an infrared camera 1 for detecting temperature distribution in the cabin by the arrangement of a plurality of infrared detector elements in a matrix configuration, a thermal image processing circuit 2 for detecting seated positions of a smoker and a non-smoker based on the detected temperature distribution, and a power window actuator and an air cleaner for generating the flow of the air (air current) in the cabin based on the detected seated positions of the smoker and the non-smoker. See at least: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Fukuyama in order to further improve cabin air quality by opening a window closest to an odor source.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Sarma, further in view of Mullett, as applied to claim 24, above, and further in view of Tille (Pub. No.: EP 1 422 089 A2).
With respect to 29, the combination of the previously cited prior art teaches the method of claim 24, but fails to explicitly teach wherein the remediation system is controlled based on a molecular combination detected by the air quality sensor system. However, this features is taught by Tille (An outside air sensor is preferably used, through which further odors and / or pollutants (gases), such as. B. NH3 and C2H5SH can be detected, which enables a more representative control of the automatic air recirculation mode. In addition to the pollutants that get into the vehicle interior despite the ventilation flaps being closed, odors and pollutants (e.g. HCHO, CH3CHO, VOC, CO) are also emitted in the vehicle interior by e.g. B. Bioeffluentien the vehicle occupants, food, tobacco smoke and / or plastic vapors of the interior. These smells and pollutants can cause a loss of comfort and damage to the health of the vehicle occupants. If odors and / or pollutants are now detected by at least one air quality sensor in the vehicle interior, the ventilation flaps are opened according to the invention, so that an air exchange with the outside air can take place.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned features of Tille in order to further improve cabin air quality by taking into account factors which are known to affect cabin air quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zemek (US PG Pub 20210221338), Duan et al. (US PG Pub 20200001681) and Scheer et al. (US PG Pub 20120264361) disclose remediation of odors and contaminants within vehicles and are pertinent to the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.A./           Examiner, Art Unit 3662           


/ANISS CHAD/           Supervisory Patent Examiner, Art Unit 3662